Casé 4:19-cr-00450 Document 43. Filed on 08/22/19 in TXSD Page 1 of 1

COURTROOM MINUTES: Clerk, U.S. District Court

 

 

 

The Honorable Peter Bray Presiding Southern District of Texas
Deputy Clerk: Jason Marchand Filed
) S-2dAA4
Interpreter Present? DO) Yes Kio ERO be Mawoyd David J. Bradley, Clerk
{
usprusPo___ PP: Manundya open IG apsourn_! 4
(yo
(1 OTHER DISTRICT 1 DIVISION THEIR CASE# 4 if yr 2 A
PROCEEDING HELD:
O Initial Appearance CX Counsel Determination Hearing O Status Hearing
Ci Bond Hearing C1 Identity UO Hearing Continued on
Detention Hearing L] Preliminary Hearing C1 Other
CASENUMBER OCR OMJ {9-480 Defendant #

 

ausakyb Syhwace
Dovid Mou, y :
Sisley Oe, rn! Dron Alora

feory ¢ Se¢rea4
Aaw\ee McFarlin,

 

 

 

XO Date of arrest C1 Rule 5
C) Defendant's first appearance, Advised of rights/charges on: 0 Indictment O Information OM Complaint
Violation of | C1 Supervised Release LO Pretrial Release 0 Probation

 

Defendant CO Material Witness appeared CO with C1 without counsel
XO Defendant requests appointed counsel. CO Financial Affidavit executed and sworn.
CL Order appointing Federal Public Defender 0 Order appointing private counsel to follow.

Federal Public Defender Present -
O Order of partial reimbursement to follow. 0 Oral order, Defendant to Reimburse CJA fund $
O Defendant advises that he will retain private counsel.

 

L Defendant bond set OCash O Surety OP/R O Unsecured O$ Deposit
C1 Defendant bond set [1 Cash O Surety OP/R O Unsecured O$ Deposit
0] Defendant bond set OCash OSurety OP/R O Unsecured O$ Deposit
C1 Surety signatures required as to Defendant(s) :

O Defendant(s) advised of conditions of release

CO BOND EXECUTED (Defendant Released

O Order of Temporary Detention Pending Hearing entered as to Defendant(s)
Order of Detention Pending Trial entered as to Defendant(s)

 

 

 

0 Bond Continued Ui Bond reinstated C1 Bond Revoked
Defendant \ remanded to custody 1 M/W remanded to custody

C) Defendant Ordered Removed to Originating DO District D Division

Defendant Waiver of Preliminary Oldentity O Detention Hrg O Detention Hrg this District

1 Court finds: O Probable Cause TC Identity

CF) Defendant(s) is/are scheduled on at for:
O Arraignment UO Counsel Determination Hearing O Identity Hearing
O Detention Hearing U Preliminary Hearing C1 Final Revocation Hearing
O Hearing

 

bwt belo mun l A-lb ty 12,1 7141S
Wyte Cx’, | 4.
